Citation Nr: 0215072	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  97-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral plantar fasciitis with pes planus and 
hallux valgus.

2.  Entitlement to an initial evaluation in excess of 30 
percent for arteriosclerotic cardiovascular disease.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from September 1966 to June 
1969, from February 1975 to November 1978, and from January 
1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The symptomatology for the veteran's disability of the 
feet includes pain, soreness, and tenderness over the plantar 
surface of both feet, a limp of the right leg, bilateral pes 
cavus deformity, improved with the use of orthotics; the 
evidence does not show pronounced flat feet with marked 
pronation, extreme tenderness of the plantar surfaces, marked 
inward displacement, or severe spasm of the tendo achillis on 
manipulations.  

2.  The veteran's arteriosclerotic cardiovascular disease is 
negative for chest pain, dyspnea, fatigue, dizziness, or 
syncope; February 1994 and June 2000 examiners found this 
disability to be asymptomatic; a finding of 2.5 METS 
(metabolic equivalent units) on June 2000 testing was 
attributed to significantly submaximal testing due to the 
veteran's difficulty in walking on the treadmill, and the 
examiner opined that the testing was normal.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for bilateral plantar fasciitis with pes 
planus and hallux valgus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Code 5276 (2001). 

2.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for arteriosclerotic cardiovascular 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.104, Code 7005 
(1998); 38 C.F.R. §§ 4.7, 4.104, Code 7005 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations for his service 
connected plantar fasciitis with pes planus and his 
arteriosclerotic cardiovascular disease are each insufficient 
to reflect the level of severity produced by these 
disabilities.  He argues that his plantar fasciitis is very 
painful, and states that he requires the use of orthotics and 
a cane.  The veteran also argues that his arteriosclerotic 
cardiovascular disease makes him unable to be as active or 
productive as before, and has severely impacted his 
lifestyle.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decisions on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, the rating codes governing the evaluations of his 
disabilities, and an explanation of the reasons and bases for 
the denial of his claims, which also indicated what evidence 
was needed to prevail.  In addition, VA has obtained all 
medical records that have been identified by the veteran, and 
has afforded him medical examinations in conjunction with his 
claim.  The Board concludes that the duties to notify and 
assist have been completed, and that the veteran was made 
aware of what evidence he should provide, and what evidence 
would be obtained by VA.  Therefore, the Board finds that a 
remand would serve no useful purpose for this issue.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  



Plantar Fasciitis

Entitlement to service connection for plantar fasciitis was 
established in a May 1994 rating decision.  A zero percent 
evaluation was assigned for this disability, effective from 
September 1993.  The diagnosis of the veteran's service 
connected disability was expanded to included pes planus and 
hallux valgus deformity in a March  2000 rating decision, and 
the evaluation was increased to the current 30 percent.   The 
record further shows that the veteran is in receipt of a 100 
percent combined evaluation for all of his service connected 
disabilities. 

The veteran's disability is evaluated under the rating code 
for acquired flat feet.  Pronounced flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances, is evaluated as 50 percent 
disabling when bilateral, and 30 percent disabling when 
unilateral.  Severe flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities is 30 percent disabling 
when bilateral, and 20 percent disabling when unilateral.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet is evaluated as 10 
percent disabling for both bilateral or unilateral.  Mild 
symptoms relieved by built-up shoe or arch support are 
evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 
5276.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes June 1991 service medical records which 
indicate that the veteran has a history of discomfort in the 
right foot.  He experienced pain in his right foot, and 
difficulty with prolonged standing.  On examination, there 
was pain on palpation over the middle of the arch.  
Additional June 1991 records were negative for swelling, 
erythema, and crepitus.  There was a full range of motion of 
the foot with normal heel to toe gait.  Muscle strength was 
5/5 bilaterally.  The assessment was plantar fasciitis.  

July 1994 VA records show that the veteran presented with 
complaints of foot pain.  His orthotics were broken, and he 
asked to be recast for new supports.  

A May 1995 statement from the prosthetic treatment center 
notes that the veteran has used shoe modifications since 
1969.  He tended to invert his right foot.  His deep tendon 
reflexes were intact.  It was further noted that plantar 
fasciitis could make the veteran require arch supports or 
shoe modifications.  

Records from June 1996 state that the veteran presented with 
complaints of bilateral painful feet.  He was noted to have 
been cast for orthotics in 1994, and was now interested in 
obtaining a new pair.  On examination, the veteran was noted 
to have bilateral equinovarus deformity, right greater than 
left.  

The veteran was afforded a VA examination of his feet in 
January 1997.  He walked with a rolling gait using a cane to 
partially alleviate weight bearing on the right side.  The 
veteran said that pain on ambulation was worse along the 
inner border of the right foot.  There was no obvious 
deformity of either foot or ankle, and no callosus were seen 
in any area of the foot.  The dorsal arch seemed well 
preserved.  Slight inversion at the right ankle could be seen 
when the veteran was standing.  When the veteran was asked to 
walk across the room in his bare feet, he protested that it 
was too painful.  An X-ray study revealed bilateral hallux 
valgus, a plantar calcaneal spur of the left foot, and no 
obvious acute bony or articular abnormality.  The diagnoses 
included plantar fasciitis associated with pes planus plus a 
history of multiple foot injuries sustained as a paratrooper.  

In an April 1997 letter from the Chief of the Spinal Cord 
Injury Service at the Miami VA Medical Center, he noted that 
the veteran had worked for the center since 1989.  He said 
that he had observed the veteran walk with a noticeable limp, 
and occasionally use a cane.  He was aware of him voicing 
foot and leg pain, and of the continual need for repairing or 
replacing his orthotic devices.  

VA treatment records from August 1997 show that the veteran 
was seen for complaints of painful feet.  He was status post 
a C5 to C7 spinal injury.  The veteran wanted either a new 
pair of orthotics, or to have the old ones repaired.  On 
examination, there was no edema or erythema.  The veteran was 
5/5 on muscle strength testing.  The assessment was 
equinovarus deformity, and vesicular tinea pedis.  

An additional letter in November 1997 from the Acting Chief 
of the Spinal Cord Injury Service at the Miami VA Medical 
Center outlines the medications used by the veteran.  These 
included creams and gels used to control nerve damage in 
areas that included the feet and ankles.  In addition, he 
used a foot whirlpool to control swelling in his feet. 

VA treatment records from February 1998 indicate that the 
veteran was seen for complaints of painful plantar fasciitis.  
He also complained of ankle swelling and pain.  On 
examination, there was positive digital hair, and negative 
erythema and edema.  There was mild swelling of the right 
ankle.  The epicritic sensation of the left foot was 
diminished.  The veteran had pain on palpation of the right 
foot.  He also had bilateral pes cavus.  The assessment was 
plantar fasciitis of the right foot, and bilateral pes cavus.  

A March 1998 VA X-ray study showed that the veteran 
complained of heel pain and had a deformity.  His symptoms 
were bilateral, but more prominent on the left than the right 
side was the presence of prominent inferior calcaneal spurs.  
No acute fractures or dislocations were identified.  The 
impression was prominent spur, particularly on the right 
side.  

A January 2000 VA examination stated that the veteran had 
severe foot pain, right greater than left.  The pain was so 
severe he could not wear boots.  He was given customized 
orthotics.  On examination, the veteran had dyshidrotic 
eczema of the feet.  He walked with an abnormal gait by 
limping to the right.  The veteran walked on the lateral 
margins of his right foot, and complained of chronic pain in 
the arch with weight-bearing.  He complained of a fiery type 
neuropathic pain in the dorsal aspect of his right foot, and 
was unable to rise on his toes or heels.  The veteran was 
unable to evert or invert on his feet.  An X-ray study 
revealed a cavus foot on the right with inferior position of 
the fourth and fifth metatarsals.  The arch itself appeared 
well maintained bilaterally.  Flexion deformities were noted 
to the toes.  The impression was chronic bilateral fasciitis 
with cavus foot deformity of the right and interior position 
of the fourth and fifth metatarsals without pes planus 
deformity.  Flexion deformities of bilateral toes were noted.  

VA treatment records from October 2000 show that the veteran 
was seen for many complaints, including some burning in his 
feet.  His pain decreased with orthotics of both feet, and a 
topical gel.  

A June 2001 VA examination of the joints showed that the 
veteran has an abnormal gait, has to wear a foot drop brace, 
and is unable to toe and heel walk or squat.  There was pain, 
soreness, and tenderness over the plantar surface of both 
feet with weakness in the lower extremity.  There was no 
deformity in the feet themselves.  The diagnoses included 
bilateral plantar fasciitis.  The examiner opined that this 
disability was due to abnormal gait and weakness related to a 
cervical spine injury.  An X-ray study conducted at this time 
found that there was no significant bone pathology of either 
foot. 

The Board finds that entitlement to an evaluation in excess 
of 30 percent for the veteran's disability of the feet is not 
warranted.  The veteran's symptoms include pain, soreness, 
and tenderness over the plantar surface of both feet.  He 
uses customized orthotics.  The veteran has a limp of the 
right leg and bilateral pes cavus deformity, and X-ray 
studies have revealed spurs and flexion deformities of the 
toes.  However, the Board finds that this symptomatology is 
adequately reflected by the 30 percent evaluation currently 
in effect.  There is no evidence of pronounced flatfoot with 
marked pronation.  The January 1997 VA examination stated 
there was no obvious deformity of the feet, and noted the 
dorsal arch was well preserved.  The January 2000 examination 
also found that the arches were well preserved.  The evidence 
does not demonstrate marked inward displacement, and the 
January 1997 examination noted only slight inversion of the 
right foot.  The veteran's tenderness of the plantar surfaces 
has not been described as extreme, and October 2000 records 
show they are improved with the use of orthotics and 
medication.  Finally, there is no evidence of severe spasm of 
the tendo achillis.  Therefore, the evidence does not 
demonstrate entitlement to an increased evaluation for any 
portion of the period on appeal.  38 C.F.R. § 4.71a, Code 
5276.  

The Board has considered entitlement to an increased 
evaluation as a result of pain, weakness, incoordination, or 
excess fatigability, but this has not been demonstrated by 
the evidence.  The evidence shows that the veteran has pain 
of the feet, but this is contemplated by the rating code 
itself.  38 C.F.R. § 4.71a, Code 5276.  Weakness of the lower 
extremities was noted at the June 2001 VA examination, but it 
was unclear as to whether or not this extended to the feet.  
The June 1991 service medical records and August 1997 VA 
records showed 5/5 muscle strength.  There is no evidence of 
incoordination or excess fatigability.  Therefore, these 
factors do not provide a basis for an increased evaluation.  
38 C.F.R. §§ 4.40, 4.51, 4.59.  

Arteriosclerotic Cardiovascular Disease

Entitlement to service connection for arteriosclerotic 
cardiovascular disease was established in a May 1994 rating 
decision.  A zero percent evaluation was assigned for this 
disability, effective from September 1993.  This evaluation 
was increased to the current 30 percent rating in a November 
1995 rating decision, also effective from September 1993.   

A review of the record indicates that the rating code 
governing the evaluation of arteriosclerotic cardiovascular 
disease, 38 C.F.R. § 4.104, Code 7005, was changed during the 
course of the veteran's appeal, effective from January 12, 
1998.  The veteran was notified of these changes in a June 
2000 Supplemental Statement of the Case, and the RO has 
considered the veteran's claim under both the new and the old 
regulations.  

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Therefore, the Board must consider the veteran's 
appeal under both the new and the old regulation.  However, 
the new regulation may not be applied prior to the effective 
date of January 12, 1998.  

Under the regulation in effect prior to January 12, 1998, the 
schedular criteria provide a 100 percent rating for 
arteriosclerotic heart disease during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  After six months, a 
100 percent rating is provided only where there are chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment is 
precluded.  A 60 percent rating is provided following a 
typical history of acute coronary occlusion or thrombosis as 
above, or with a history of substantiated repeated anginal 
attacks, and more than light manual labor is not feasible.  A 
30 percent rating is provided following a typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attacks, ordinary manual labor feasible.  38 C.F.R. § 
4.104, Diagnostic Code 7005 (1998). 

Under the new rating criteria, arteriosclerotic heart disease 
is rated 10 percent when a workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication is 
required.  A 30 percent evaluation is warranted when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray.  The condition is 
rated 60 percent when there is more than one episode of acute 
congestive heart failure in the past year, or workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
a left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  The condition is rated 100 percent when 
there is chronic congestive heart failure, or workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7017 (2001).  

July 1991 records show that the veteran underwent left heart 
catheterization with left ventriculography and coronary 
arteriography.  The final diagnoses included chest pain 
syndrome, non-cardiac, and arteriosclerotic cardiovascular 
disease, one vessel coronary artery disease without objective 
evidence of myocardial ischemia.  

May 1992 treatment records show that the veteran complained 
of minimal atypical chest pain.  He denied shortness of 
breath and paroxysmal nocturnal dyspnea.  The examiner stated 
that the veteran was essentially asymptomatic.  

The veteran was afforded an examination for diseases of the 
heart in February 1994.  He had a history of developing chest 
pains in 1991.  He underwent a Thallium stress exercise test 
with cardiac catheterization and coronary angiogram in July 
1991.  The Thallium stress test was initially read as 
abnormal, although following the cardiac catheterization it 
was determined that this was a false-positive.  There was 
stenosis in the second diagonal branch of the left descending 
coronary arteries.  Currently, the veteran worked at least 40 
hours each week.  He did not have chest pain, dyspnea, 
dizziness, or cardiac palpitations at rest or with usual 
daily activity.  He rarely used sublingual nitroglycerine, 
but took one several months ago.  His chest pain was most 
often located on the left chest wall, which could be 
triggered by raising the left arm or rotating his neck.  This 
most likely represented a chest wall syndrome related to his 
history of an injury to the cervical spine.  On examination, 
the chest and lungs were clear to auscultations and 
percussion.  The heart indicated regular rhythms with a rate 
of 70 per minute.  The S1 and S2 were normal, with no S3 or 
S4.  The left ventricular impulse was within normal limits.  
An electrocardiogram was within normal limits.  A chest X-ray 
indicated that the heart was normal, and a Doppler 
echocardiogram indicated the cardiac size was within normal 
limits.  The wall motion was normal, and the left ventricular 
functions were normal with normal ejection fraction.  The 
aortic valve was within normal limits, and the left atrial 
size was slightly enlarged.  The Doppler study had a 
suggestion of a trace mitral regurgitation and a trace 
tricuspid regurgitation.  The assessment was coronary artery 
disease, mild, with stenosis demonstrated on the second 
diagonal branch of the left anterior descending coronary 
artery.  The veteran was currently asymptomatic.  According 
to the New York Heart Association, the veteran's functional 
disability was compatible with Class I, which means the 
disease was present and asymptomatic.  

An additional VA cardiac examination was conducted in June 
2000.  The history noted in the February 1994 examination was 
repeated.  There was no history of chest pain, shortness of 
breath, arm pain, neck pain, jaw pain, or use of 
nitroglycerine.  The veteran was essentially pain free.  A 
submaximal normal exercise test was indicated by 
electrocardiogram criteria.  Only 55 percent of the target 
heart rate was reached, with 2.5 METS achieved.  This 
indicated low physical work capacity.  The veteran had normal 
sinus tachycardia segments at rest and during exercise.  
There was no angina or arrhythmias provoked by exercise, and 
the test was subjectively negative.  The examiner stated that 
the test was significantly submaximal secondary to the 
veteran's difficulty in walking on the treadmill.  On 
examination, the veteran was in no acute distress.  S1 and S2 
were normal, and there were no murmurs, gallops, rubs, 
clicks, heaves, or thrills.  The peripheral pulses were 2+ 
symmetric bilaterally and without bruits.  There was normal 
mobility to the chest wall and equal excursion of the 
diaphragms.  Palpation and percussion were unremarkable.  
Auscultation reveals equal breath sounds that were symmetric 
bilaterally and without adventitious sounds.  The veteran was 
rated as New York Heart Association, Class I.  This meant 
that he had coronary artery disease, but was asymptomatic.  

The Board finds that entitlement to an increased evaluation 
for arteriosclerotic cardiovascular disease is not warranted 
under either the old or the new rating criteria.  The July 
1991 records describe the veteran's chest pains as non-
cardiac.  May 1992 VA treatment records show complaints of 
minimal atypical chest pain.  He denied chest pain, dyspnea, 
dizziness, or cardiac palpitations during his daily 
activities at the February 1994 VA examination, and the 
examiner attributed what chest pains the veteran sometimes 
experienced to his cervical spine injury.  The assessment 
noted that the veteran was asymptomatic.  Similarly, the June 
2000 VA examination stated that there was no history of chest 
pain or shortness of breath, and that the veteran was 
essentially pain free.  An exercise test was submaximal due 
to the veteran's difficulty in walking on the treadmill, but 
angina was not provoked, and the test was believed to be 
normal.  This examiner also described the veteran as 
asymptomatic.  Therefore, without evidence of repeated 
anginal attacks or other evidence to show that more than 
light manual labor is not feasible as a result of his heart 
disability, an evaluation in excess of 30 percent for this 
disability is not warranted for any portion of the period on 
appeal.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1998). 

Similarly, the Board finds that the evidence does not 
demonstrate entitlement to an evaluation in excess of 30 
percent under the current regulations.  The Board notes that 
only 2.5 METS were achieved on the exercise stress test, 
which in most cases would be indicative of a much higher 
evaluation than 30 percent.  However, the examiner noted that 
the testing was significantly submaximal as a result of the 
veteran's difficulty in walking on the treadmill.  Therefore, 
the examiner opined that the testing was subjectively 
negative.  There is no evidence to show that the veteran 
experiences dyspnea, fatigue, angina, dizziness, or syncope, 
and the left ventricular functions are normal with normal 
ejection fraction.  The examiner found that the veteran's 
disability is asymptomatic.  Therefore, the evidence does not 
support entitlement to an evaluation in excess of 30 percent 
for the veteran's arteriosclerotic cardiovascular disease.  
38 C.F.R. § 4.104, Diagnostic Code 7017 (2001). 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral plantar fasciitis with pes planus and hallux 
valgus is denied. 

Entitlement to an initial evaluation in excess of 30 percent 
for arteriosclerotic cardiovascular disease is denied. 




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

